At three o'clock in the afternoon of a clear June day Martha L. Martin was struck and killed by the engine of a freight train of the defendant railroad corporation, operated at the time by defendant Leonard, as engineer and defendant Virgin as the fireman; the accident occurring at a public road crossing in the town of Thorsby, Alabama, known as "North Crossing."
The suit is by the administrator of the estate of said Martha L. Martin, to recover for her death under our homicide statute (Section 5696 Code, 1923), and from a judgment for plaintiff in the sum of $5,000 against the three defendants this appeal is prosecuted.
From the conclusion here reached we think the discussion here may be brought within a narrow compass.
The freight train, loaded and containing some forty cars, was traveling at a speed estimated from twenty-five to forty-five miles per hour. Plaintiff's intestate was walking along the old Birmingham and Montgomery highway, going in the same direction as the train and with her back to it until she turned toward the crossing. Her vision and hearing were normal and nothing to obstruct her view. *Page 127 
She apparently heedlessly walked into the left front side of the engine, was not run over, but thrown into the air and thus met her death. She neither stopped, looked nor listened, and her conduct is inexplicable.
Upon the plainest principles of the law relating to contributory negligence no recovery could be had upon any theory of initial simple negligence, and the trial court so instructed the jury. Southern Ry. Co. v. Miller, 226 Ala. 366,147 So. 149.
Plaintiff's case, in the last analysis, was rested upon the doctrine of subsequent negligence, based upon the theory that both the engineer and the fireman negligently failed to use all means known to skillful men in their positions to avert injury to plaintiff's intestate after a discovery of her peril. Thompson v. Mobile  O. R. Co., 211 Ala. 646, 101 So. 441.
The evidence of the fireman could properly be interpreted to the effect that as he saw plaintiff's intestate when she was within 12 or 15 feet approaching the crossing and the train some 150 feet therefrom, he became aware of her peril, that is, that she was walking onto the crossing without any apparent notice of the oncoming train, that he thereupon called to the engineer to blow again the whistle. Both the fireman and engineer insist this was promptly done and that the bell was ringing. But there was proof no whistle was blown and that the bell was not ringing.
The engineer insists though he was looking ahead and no obstruction for 200 feet he did not see plaintiff's intestate at any time as she was approaching the crossing; and the fireman's warning informed him that something was close to the track probably, or "something going across"; that he did not attempt to slacken the speed, he says, "because I was over the crossing". The brakes were not applied before the accident nor the train thrown into emergency. Of course, though he testified to the contrary, the jury could reasonably infer the engineer who was looking ahead and with unobstructed view for 200 feet, did likewise see plaintiff's intestate as she walked the highway and as she turned toward the crossing. Louisville 
Nashville R. R. Co. v. Davis, 236 Ala. 191, 181 So. 695.
True there was little time to act and the jury was considering performance of duties within a few seconds. Southern Ry. Co. v. Miller, supra. But as observed by this court in Thompson v. Mobile  O. R. Co., 211 Ala. 646,101 So. 441, there were two things open to the engineer, a warning signal, the most effective at his command, and a slackening of the speed of the train. Plaintiff offered proof that neither of these precautions was observed, and much reliance is had upon the recent case of Pollard et al. v. Crowder, Ala.Sup.,194 So. 161 (here much in point), wherein reference was made to the fact that a sharp blast of the whistle may have served as a sufficient warning and have thus prevented the fatal step, and that the brakes may likewise have been applied. As against the fireman we think it must be conceded a weaker case is presented. He promptly made appeal to the engineer to blow the whistle, and as we have said whether this was done was a disputed issue of fact for the jury. He could not himself blow the whistle, a suggestion in appellee's brief, for it clearly appears that it is not at hand for him but is on the engineer's side.
Whether the bell was rung was also a disputed fact. If it was not, it appears the fireman could have done so. Perhaps this is a slender thread upon which to rest a charge of negligence on the fireman. But we cannot say as a matter of law that it was no negligence to fail to do so or that as a matter of law the failure in this regard was of no consequence. We have omitted details of proof, but have reached the conclusion a jury case was presented as against all defendants and the affirmative charge as to each properly refused.
An important witness for plaintiff was one Couch, a locomotive engineer, who qualified as an expert, testifying as to his familiarity with the construction and operation of engines and trains and their braking system and his experience in stopping trains of various lengths and sizes.
We think it apparent from the record that plaintiff's greatest reliance for recovery rested upon the proof tending to show the negligence of the engineer in failing to promptly give a warning signal by a blast of the whistle and his admitted failure to apply the brakes or put the train in emergency and thus slacken the speed. Upon these issues Couch made a valuable witness for the plaintiff. His *Page 128 
testimony tended to show that brakes are applied instantly over the entire train and simultaneously; that the engineer can blow the whistle and put on the emergency in a fraction of a second and all at the same time; that the train could have been delayed from five to seven seconds in reaching the crossing had the emergency brakes been applied.
In short the testimony of Couch gave ground for argument that the engineer on this occasion not only was negligent in failing to blow the whistle, as some of the evidence tended to show, but that by prompt action he could at the same time have so slackened the speed of the train as to avert the accident.
As to all of his testimony upon these issues defendants' expert witnesses are in sharp conflict, and it is clear enough the testimony of Couch was greatly stressed upon the trial before the jury just as it is stressed in brief here.
On cross-examination of the witness Couch defendant elicited an admission that in recent years he had testified for the plaintiff in damage suits. "I didn't count them, as often as I got summons." Upon direct examination the plaintiff elicited from the witness, after declaring that he was an experienced engineer, also further information that he was "a member of the Brotherhood of Engineers of the State of Alabama".
Couch had testified in a former trial of this case and defendant on cross-examination asked him if he did not state on the former trial that he "knew more than two-thirds of all the engineers in the country". Plaintiff's objection was sustained and much discussion of counsel followed. Witness was also asked if in fact he did claim to know more than two-thirds of all the engineers in the country, and plaintiff's objection thereto sustained. We think all of this comes within the legitimate scope of cross-examination. But as we read the record the witness did answer that he did not claim as an expert to know more than two-thirds of the men in the country about engines, but that he did answer, with the trial court's permission "Yes" to the question: "Did you make this answer on a former trial of this case in this court: 'I think I know more about an engine, or engines than the average man, possibly two-thirds more.' "
As we view it, therefore, the questions were answered and these matters need no further consideration.
Defendant further sought to elicit from the witness on his cross-examination that he had been discharged by two railroads, the Seaboard Air Line and the Southern Railroad Companies. Plaintiff interposed objections which were sustained and the questions left unanswered.
As to the Seaboard the question was: "Q. You are the same Mr. T. E. Couch who was discharged from the Seaboard Air Line Railroad for viciousness of temper, intemperance and dishonesty?" Counsel for plaintiff argued the objection upon the theory that the only way to impeach a witness is to show he had been convicted of a crime involving moral turpitude, saying: "He may have been discharged from several railroads and it doesn't make a particle of difference affecting the testimony of the witness.". Defendant then sought to elicit from the witness that he had so testified in court in another case and the objection was sustained, and plaintiff's counsel insisted that the court instruct counsel for defendant to ask no more questions of that nature, to which the court replied, "He hasn't got any answer; he can ask any question probably and it wouldn't amount to anything".
As to the Southern Railroad the question simply was: "Q. You were discharged from the Southern?" After some discussion the objection was sustained and exception reserved.
We have here to some extent particularized in order to show the importance attached to these matters by counsel for plaintiff and defendant and their stress before the jury. Also for the purpose of showing the theory of counsel for plaintiff upon which the objections were interposed. And these are the same theories here pressed upon our attention in brief. But we think these theories are untenable here.
In the first place plaintiff had shown the membership of the witness in the Brotherhood of Locomotive Engineers indicating clearly to the jury, we think, his good standing in railroad circles, and perhaps also indicating his continuous service as a locomotive engineer. Certainly on cross-examination defendant had the right to clarify the situation by an admission *Page 129 
of the witness that his service had not been continuous by reason of a discharge from two railroads. But we conclude that the basis for these questions goes deeper than this.
Questions of evidence must be looked at from a practical and common sense standpoint, for the issues of fact are to be determined by common sense practical men. So viewing the matter, therefore we think the discharge of the witness Couch from two railroads was proper to be given to the jury from the standpoint of bias or prejudice. The jury had a right to know these facts in weighing the testimony of the witness, for we think it clear enough the jury could infer at least some degree of bias or prejudice against railroads in general, from a witness who has been discharged by two railroads and who has in recent years lent himself as a witness for plaintiffs in damage suits against them. Both reason and common sense dictate.
In Adler v. Miller, 218 Ala. 674, 120 So. 153, 157, we approvingly quoted the following observation from 2 Wigmore on Evidence, Section 949: "The range of external circumstances from which probable bias may be inferred is infinite. Too much refinement in analyzing their probable effect is out of place."
And in the Adler case the court, speaking of the matter of cross-examination of a witness, said: "In such inquiry a witness' social and business relations with the party, his intimacy or hostility, and such other circumstances as might reasonably create bias, prejudice, or hostility may be properly elicited for such limited purpose, for the consideration of the jury".
And in Louisville  N. R. Co. v. Courson, 234 Ala. 273,174 So. 474, 476: "Under the general rule, anything which tends to show bias, unfriendliness, enmity, or inclines the witness to swear against a party, is admissible." See also Alabama Power Company v. Gladden, 237 Ala. 527, 187 So. 711.
We are, of course, mindful of the rule that the range of cross-examination rests largely in the discretion of the trial court, and the court's ruling thereon will not be here revised unless it is made clearly to appear that error intervened to the prejudice of the objecting party.
But the right of cross-examination is a valuable right "probably and generally the most effective instrumentality for eliciting the witness' 'means of obtaining correct and certain knowledge of the facts to which he bears testimony.' " Tate v. State, 86 Ala. 33, 5 So. 575.
The question is discussed in Wilson v. State, 195 Ala. 675,71 So. 115, 117, with reference to expert witnesses, as here, and we there observed: "It is usual in cross-examination that great liberty is allowed by the court. * * * And while the right to cross-examine may be afforded the defendant, yet if it is so circumscribed and limited as to strip it of its benefit, the right 'loses its substance and becomes a shadow.' "
We recognized in that case, as we do in this, that in passing upon questions of this character the court should act with great caution, and to that end the record has been carefully examined. This is a closely contested litigation. The measure of duty is reflected in the measure of time to act after discovery of peril, if and when so discovered, and the matter of seconds becomes important.
On two former trials the jury was unable to agree and, of course, mistrials were declared. The importance of the testimony of the witness Couch is readily apparent. The questions asked we think were proper and should have been allowed and we conclude their denial has probably injuriously affected defendant's substantial rights.
The right of cross-examination was too narrowly confined and for the rulings in this regard the judgment must be reversed.
Upon consideration of the objection to the proof of the fact that this crossing was a populous one, we are of the opinion no error here intervened. Louisville  N. R. Co. v. Davis,236 Ala. 191, 181 So. 695.
Other questions presented may not again appear and what has been said should suffice for another trial of the cause.
For the errors indicated, the judgment stands reversed.
Reversed and remanded.
BOULDIN, FOSTER, and LIVINGSTON, JJ., concur. *Page 130 
                          On Rehearing.